






FIRST AMENDMENT TO OWNERSHIP LIMIT WAIVER AGREEMENT (BLACKROCK)


THIS FIRST AMENDMENT TO OWNERSHIP LIMIT WAIVER AGREEMENT (this “Amendment”),
dated as of April 25, 2014, is between Lexington Realty Trust, a Maryland real
estate investment trust (the “Company”), and BlackRock, Inc. (for itself and on
behalf of certain affiliated entities, as set forth herein), and amends that
certain Ownership Limit Waiver Agreement, dated as of November 18, 2010 (the
“Agreement”), between the Company and BlackRock, Inc. Capitalized terms used,
but not otherwise defined, in this Amendment shall have the meanings given to
them in the Agreement.


RECITALS


A.BlackRock, Inc. has requested a modification to the Agreement to increase the
shares of Common Stock of the Company that the BlackRock Investors are permitted
to Beneficially Own under the Agreement.


B.Pursuant to subparagraph (a)(9) of Article IX of the Declaration, the
Company’s Board of Trustees has adopted resolutions approving the Ownership
Limit Waiver on the terms and conditions hereinafter set forth.


AGREEMENT


1.
AMENDMENT TO WAIVER OF OWNERSHIP LIMIT. Section 1.1(A) of the Agreement is
amended by deleting it in its entirety and replacing it with the following:



“(A)     to the extent of up to 19% of the outstanding shares of Common Stock of
the Company (for this purpose, counting each Equity Share that is Beneficially
Owned by any BlackRock Investor only once), which amount shall be adjusted as
appropriate to reflect stock splits, reverse stock splits or similar
transactions that affect all shares equally, and”


2.
REPRESENTATIONS. BlackRock confirms that the representations and warranties set
forth in the Agreement are accurate and have been accurate since the date of the
Agreement. Within fifteen (15) days of a written request by the Company, which
shall not be made more than once per calendar year, BlackRock shall confirm to
the Company that the representations and warranties set forth in the Agreement
as accurate and have been accurate since the date of the Agreement.



[Signature Page Follows]




--------------------------------------------------------------------------------




Each of the parties has caused this Amendment to be signed by its duly
authorized officers as of the date set forth in the introductory paragraph
hereof.




THE COMPANY
 
BLACKROCK
 
 
 
 
 
Lexington Realty Trust
 
BlackRock, Inc.
 
 
 
 
 
By:
/s/ T. Wilson Eglin
 
By:
/s/ Matthew J. Fitzgerald
 
Name: T. Wilson Eglin
 
 
Matthew J. Fitzgerald
 
Title: Chief Executive Officer
 
 
Managing Director





